UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.5)* CLEARWIRE CORPORATION (Name of Issuer) Class A Common Stock, par value $0.0001 per share (Title of Class of Securities) 18538Q105 (CUSIP Number) Mr. Jonathan Fiorello Mount Kellett Capital Management LP 623 Fifth Avenue, 18th Floor New York, NY 10022 (212) 588-6100 H. Lee S. Hobson Highside Capital Management, L.P. 100 Crescent Court, Suite 860, Dallas, TX 75201 (214) 855-2300 Mark Horowitz Glenview Capital Management, LLC 767 Fifth Avenue, 44th Floor New York, NY 10153 (212) 812-4700 Mark D. Lerner Chesapeake Partners Management Co., Inc. 2800 Quarry Lake Drive, Suite 300 Baltimore, MD 21209 (410) 602-0195 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 30, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.: 18538Q105 Page2 of14 Pages 1. Names of Reporting Persons. Mount Kellett Capital Management LP 2. Check the Appropriate Box if a Member of a Group (a) [X ] (b) [ ] 3. SEC Use Only 4.
